Loring, J.
The regulation here in question was made under St. 1897, c. 510, § 1, (now R. L. c. 75, § 113,) which gives the State board of health “ authority to make rules, regulations and orders for the purpose of preventing the pollution and securing the sanitary protection ” of ponds used inter alia as sources of water supply.
It is not necessary to decide whether the principle acted on in Commonwealth v. Sisson, 189 Mass. 247, and in Brodbine v. Revere, 182 Mass. 598, would enable the State board acting under *386this statute to make a regulation requiring a permit to cut ice on such ponds.
However that may be, the act under which the regulation here in question was made does not authorize the board to delegate the granting or withholding of such a permit to another board, in this case the board of water commissioners of the city of Taunton. For this reason the regulation in question is void, and it does not become necessary to consider the other objections to it raised by the defendant.

Exceptions sustained.